Title: Thomas McCleland to James Madison, 23 January 1836
From: McCleland, Thomas
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Baltimore
                                
                                January 23rd—1836
                            
                        
                        Sir as the society for the purpose of raising a Monument (called the National Monument society and of which you
                            are President) to the father of our country have set forth their views upon that subject and is their wish it should be
                            commenced within a few months and finished in the course of eight or ten years and that their desire is it should be like
                            him who it is meant it should commemorate unparralelled in the World both for stupendiousness and beauty and to be an
                            object of pride to the American people and of admiration to all who see it I take the liberty to address you a few lines
                            giving an explanation of my ideas upon the subject. I will begin by saying Washington in his last farewell address advises us to consider the Union as the
                            Palladium of our Liberty. This sir is my text and my idea is to raise a Monument emblematic of the Union of these states. By
                            the way of so doing I propose erecting a Collosal Equestrian statue to the father of our Country the Immortal Washington. The base of the Pedestal to be a Triumphal Arch as not only the most appropriate base for a statue of
                            Washington but as being significant of the Triumph of the Union over all sectional considerations. The Arch to consist of
                            one main and two smaller ones to be of the Gothic order and by the way of representing the Union is to be supported by
                            four octagon towers each representing one of the four sections of the Union the East West North and South. 
                        
                        
                        The towers being octagonal will afford an opportunity for niches at the base of each to contain statues
                            representing the states belonging to that particular section of the Union. At the base of the statues to have the Armorial
                            bearings of each sculptured in Bassorelievo. The fibres of which the columns will consist that will support the Architrave
                            to represent the stalks of Indian corn clasped at the base of each by statues representing Aboregenes which in all will
                            amount to about twenty. The Frieze to contain niches for all the statues of the Signers of the Declaration of Indipendence
                            and the Frameers of the Constitution of the United States which will make an appropriate base for the main group to consist
                            of besides the statue of Washington Pallas who is in the act of directing Liberty to hand a sword to Washington whose
                            attention is attracted by the Genius of America who holds the emblems of Peace and points upward. The Gothic Order I think
                            is preferable to any other in this case for the simple reason that it comports exactly with the towers which seem to be
                            necessary on this occasion and which makes the whole beautifully harmonise besides it is richer in its embellishments than
                            any other the whole Vegetable Kingdom furnishing materials to used at the discretion of the Architect. You are aware the
                            Gothic Arch originated from the manner in which the Goths and other Northern nations built or rather formed their Wigwams
                            by sticking poles in the ground and tying them at top. As the perfection of Art consists in the imitation of Nature my
                            object is to mould my architectural structure as strictly in conformity with her as possible that every part of my
                            Monument may have a National and an appropriate bearing both as a whole and throughout all its details or in other words
                            to make it appear as a plant of the Nation by adapting the Materials our Nation furnish[es] me with and moulding them into
                            an architectural structure as I have endeavoured to do in this case. The Indians standing by their huts represented by the
                            Arch clasping the stalks of corn that compose the columns will have a very hapy and appropriate agricultural bearing as
                            it is the soil and our agricultural productions that form the base of our prosperity as a Nation and in viewing the object
                            in this light will form a very appropriate base for the statues of the Frieze, and they again for the main group or rather figure to whom the whole will be consecrated. Thus it will not only be a National Monument to one man but to all of those men whom the Nation delights to
                            honor making the Grate Washington the principle and main. The name Palladium I think will be proper not only because the
                            statue of Pallas will be among the rest but because it will contain the statues of all of those whom the Nation in her
                            wisdom entrusted with her destinies and whose wisdom and foresight has been proved both by our past and present
                            experience.
                        
                        The Architrave Cornice and Parapet to be ornamented according to the most approved Gothic taste to make them
                            harmonize with the rest of the structure The upper part of the towers to be ornamented in like manner and likewise
                            embelished with statues (the choice of which might be left to Congress) which would contribute very much to the beauty of
                            the whole. I think it would be judicious to leave niches for the purpose of erecting statues occasionally inside the main
                            and secondary arches to such of our illustrious men as Congress in its wisdom should see fit to confer such honors and
                            marks of distinction upon as well as entablateurs for the representation of engagements both by Land and Sea in
                            Bassorelievo. The statues composeing the main group to be of Bronze. The main body of the structure with the towers and
                            their statues both at the top and the base with the statues of the Freize to be of White Marble. This sir is the general
                            outline of the plan I propose and if after you have given it a careful perusal it should meet your approbation I shall
                            take it as a very grate kindness if you will take the trouble to drop me a line giveing me your ideas relative to its
                            propriety and fitness for which in return I will furnish you with a drawing giving a general idea of the whole as it
                            will appear when complete. I am Sir with grate respect Your most obedient and very Humble Serv,t
                        
                        
                            
                                Thomas McCleland
                            
                        
                    